Exhibit 10.6

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Fifth Amendment to Employment Agreement (the “Fifth Amendment”) is made and
entered into as of May 15, 2012 by and between Unified Grocers, Inc., a
California corporation (the “Company”) and Alfred A. Plamann (the “Executive”).

WHEREAS, the Company and Executive entered into an Employment Agreement (the
“Employment Agreement”), as of February 5, 1996, a copy of which is attached as
Exhibit “A”, and further entered into the Amendment to Employment Agreement, as
of August, 1999, the Second Amendment to Employment Agreement, as of April,
2001, the Third Amendment to Employment Agreement, as of August 20, 2003, and
the Fourth Amendment to Employment Agreement, as of December 30, 2011, copies of
which are attached as Exhibit “B”. The Employment Agreement and the amendments
are sometimes referred to as the “Amended Employment Agreement”; and

WHEREAS, the Company and Executive desire to amend the terms and conditions of
the Amended Employment Agreement, as set forth in this Fifth Amendment.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, it is agreed as follows:

1. Section 3 of the Amended Employment Agreement is amended in its entirety to
read as follows:

“3. Duties of the Executive. The Executive shall serve as the Chief Executive
Officer of the Company, serving at the pleasure of the Company’s Board of
Directors (the “Board”). The Executive shall devote substantially all of his
normal working time and his best efforts, full attention and energies to the
business of the Company, the responsibilities provided for the Chief Executive
Officer in the Company’s Bylaws, and such other related duties and
responsibilities as may from time to time be reasonably prescribed by the Board.
Notwithstanding the foregoing and with the advance approval of the Board, which
approval may be withheld for any reason, the Executive may serve on the boards
of directors of unrelated companies and may devote reasonable time to fulfilling
his responsibilities as a member of such boards.”

2. Subsection 8(a)(iv) of the Amended Employment Agreement is amended in its
entirety to read as follows:

“(iv) the Board fails to appoint the Executive as Chief Executive Officer;”

[Signature Page to Fifth Amendment to Employment Agreement Follows]

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first above written.

 

Company:     Executive: UNIFIED GROCERS, INC.     By  

/s/    Richard E. Goodspeed        

   

/s/    Alfred A. Plamann        

  Richard E. Goodspeed     Alfred A. Plamann   Chairman of the Board    

 

-2-